  Case 20-02637       Doc 30   Filed 11/02/20 Entered 11/02/20 14:58:50              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     20-02637
Timothy G Montalvo                           )
                                             )               Chapter: 13
                                             )
                                                             Honorable David D. Cleary
                                             )
                                             )
               Debtor(s)                     )

 ORDER TO EXTEND TIME FOR DEBTOR TO FILE CLAIM ON BEHALF OF CREDITOR

        THIS MATTER coming to be heard on the Motion to Extend Time for Debtor to File Claim on
behalf of Creditor;

       THE COURT, after due notice having been given and hearing thereon, having been fully
advised of the matter, herein;

IT IS HEREBY ORDERED:

  1. The time for the Debtor to file a general unsecured claim on behalf of United States Department of
Education (USDOE) is extended to November 16, 2020 and that the claim shall be allowed as timely,
and

  2. Nothing in this order shall require trustee to perform collections regarding any prior payments
made to creditors.


                                                          Enter:


                                                                   Honorable David D. Cleary
Dated: November 02, 2020                                           United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
